DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 25-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sethi et al. (USPN 2012/0136261-Cited by the Applicant).
Regarding claim 1, Sethi et al. discloses a device comprising a storage device storing instructions ([0026]); and at least one processor in communication with the storage device ([0033]), wherein when executing the instructions, the at least one processor is configured to cause the device to perform operations comprising: receiving a first signal representing heart activity of a subject ([0045]-[0050], figure 3), receiving a plurality of second signals representing time-varying information on a pulse wave of the subject ([0045]-[0050], figure 3); determining a blood oxygen level of the subject based on the plurality of second signals ([0037], [0045]-[0050]); identifying a first feature in the first signal ([0045]-[0050]); identifying a second feature in one of the plurality of second signals ([0045]-[0050]); a pulse transit time based on a difference between the first feature and the second feature ([0045]-[0050]); and a blood pressure of the subject based on the pulse transit time ([0045]-[0050]).
Regarding claim 2, Sethi et al. discloses the receiving the first signal comprising communicating with a first sensor configured to acquire the first signal of the subject ([0019]-[0021]). 
Regarding claim 3, Sethi et al. discloses the receiving the plurality of second signals comprising communicating with one or more second sensors ([0019]-[0021]).
Regarding claim 4, Sethi et al. discloses the first sensor comprising a plurality of electrodes ([0019]-[0021]).
Regarding claim 5, Sethi et al. discloses one of the one or more second sensors comprising a photoelectric sensor ([0019]-[0021]).
Regarding claim 6, Sethi et al. discloses the first signal or at least one of the plurality of second signals comprising an optical signal or an electric signal ([0019]-[0021]).
Regarding claim 7, Sethi et al. discloses the first feature of the first signal corresponds to a first time point; the identifying the second feature comprises: selecting a segment of the second signal, the segment occurring within a time window from the first time point; and locating the second feature corresponding to a second time point in the segment; and the determining the pulse transit time comprises determining a time interval between the first time point and the second time point ([0045]-[0050]).
Regarding claim 8, Sethi et al. discloses the first signal or the second signal comprises an ECG waveform, a PPG waveform, or a BCG waveform ([0019]-[0021]).
Regarding claim 9, Sethi et al. discloses the at least one processor is configured to cause the device to communicate with a cuff-based blood pressure monitor ([0019]-[0021]).
Regarding claim 10, Sethi et al. discloses the cuff-based blood pressure monitor being configured to coordinate a blood pressure measurement with the receiving of the first signal or the receiving of the plurality of second signals ([0019]-[0020]). 
Regarding claims 25 and 34, Sethi et al. discloses a device comprising: memory storing instructions; and at least one processor that executes the instructions to perform operations comprising: receiving a first signal representing a pulse wave relating to heart activity of a subject, receiving a plurality of second signals representing time-varying information on a pulse wave of the subject ([0045]-[0050]); determining, based on the first signal and at least one of the plurality of second signals, one or more parameters associated with at least one of the first signal or the at least one of the plurality of second signals ([0045]-[0050]); obtaining a calibrated model providing a correlation between the physiological parameter and the one or more parameters; and determining, based on the calibrated model and the one or more parameters, a physiological parameter of the subject ([0045]-[0050]).
Regarding claim 26, Sethi et al. discloses the determining, based on the first signal and at least one of the plurality of second signals, one or more parameters includes: identifying a first feature in the first signal; identifying a second feature in the at least one of the plurality of second signals; and determining the one or more parameters based on the first feature and the second feature ([0045]-[0050]).
 Regarding claim 27, Sethi et al. discloses the first feature of the first signal corresponds to a first time point; the identifying the second feature comprises: selecting a segment of the second signal, the segment occurring within a time window from the first time point ; and locating the second feature corresponding to a second time point in the segment; and the determining the one or more parameters based on the first feature and the second feature comprises determining a time interval between the first time point and the second time point ([0028]-[0038]).
Regarding claim 28, Sethi et al. discloses the determining, based on the first signal and at least one of the plurality of second signals, a parameter includes: selecting the at least one of the plurality of second signals from the plurality of second signals based on a preset condition relating to a parameter of each of the plurality of the second signals and a parameter regarding an acquisition process of the plurality of second signals ([0028]-[0038]).
Regarding claim 29, Sethi et al. discloses the determining, based on the calibrated model and the one or more parameters, a physiological parameter of the subject includes: obtaining a set of calibration data including a specific physiological parameter obtained based on a previous measurement using one or more calibration devices that are different from one or more devices acquiring the first signal and the plurality of second signals; and determining, based on the set of calibration data, the calibrated model, and the one or more parameters, the physiological parameter of the subject ([0028]-[0038]).
Regarding claim 30, Sethi et al. discloses the first signal or the at least one of the plurality of second signals comprises an ECG waveform, a PPG waveform, or a BCG waveform, and the specific physiological parameter includes a blood pressure ([0028]-[0038]).
Regarding claim 31, Sethi et al. discloses the one or more calibration devices that are different from the one or more devices acquiring the first signal and the
plurality of second signals include a cuff-based blood pressure device ([0028]-[0038]).
Regarding claim 32, Sethi et al. discloses the calibrated model is derived by a process including: obtaining one or more sets of calibration data associated with at least one of the subject or one or more users other than the subject ([0028]-[0038]); obtaining a set of information acquired by one or more devices acquiring the first signal and the plurality of second signals, the set of information including information provided by the subject or the one or more users other than the subject, or information acquired by using the one or more devices ([0028]-[0038]); and determining, based on the one or more sets of calibration data and the set of information, the calibrated model ([0028]-[0038]).
Regarding claim 33, Sethi et al. discloses the obtaining a calibrated model providing a correlation between the physiological parameter and the one or more parameters includes: retrieving, based on personal data of the subject, the calibrated model from a storage device, the personal data of the subject including at least one of a movement condition, a location, an environment temperature, an environment humidity, or a body temperature of the subject ([0028]-[0038]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN FARDANESH/Primary Examiner, Art Unit 3791